                        UNITED STATES DISTRICT COURT
                           DISTRICT OF NEW JERSEY
_________________________________________
JULIUS DAVIS,                             :
                                          :
            Petitioner,                   :   Civ. No. 18-4260 (FLW)
                                          :
      v.                                  :
                                          :
GEORGE ROBINSON et al.,                   :   OPINION
                                          :
            Respondents.                  :
_________________________________________ :


FREDA L. WOLFSON, U.S.D.J.

       I.      INTRODUCTION

       This matter has been opened to the Court by Respondents’ filing of a motion to dismiss

the instant Petition as untimely under the one-year limitations period established by The Anti-

Terrorism and Effective Death Penalty Act (“AEDPA”). (ECF No. 16.) Petitioner Julius Davis

(“Petitioner” or “Davis”) acknowledges that his Petition is untimely but is seeking to excuse the

Petition’s untimeliness based on the actual innocence exception to procedural default recognized

in Schlup v. Delo, 513 U.S. 298 (1995), and extended to include time-barred petitions in

McQuiggin v. Perkins, 569 U.S. 383 (2013). For the reasons explained in this Opinion, the Court

finds Petitioner has not presented new reliable evidence of his actual innocence; the Court will,

therefore, grant the motion to dismiss, dismiss the Petition as untimely, and deny a Certificate of

Appealability (“COA”).

       II.     FACTUAL BACKGROUND AND PROCEDURAL HISTORY

       The following factual summary of the underlying crime and Petitioner’s state court

proceedings is taken from the New Jersey Appellate Division Opinion affirming Petitioner’s

conviction and sentence.

                                                 1
                          On April 29, 2002, at about 11:30 p.m., Detective James
                 McMillan (McMillan) of the Trenton Police Department was
                 dispatched to a residence on Houghton Avenue based on a report
                 that a woman had been shot. When McMillan arrived, he observed
                 seventeen-year-old Rasheeda Hightower lying on the ground. She
                 had suffered a fatal gunshot wound to the head. Several police
                 officers were also present, and McMillan was advised that Rashaad
                 Williams (Williams), the victim’s brother and a witness to the
                 shooting, was in custody in the back of a patrol vehicle. McMillan
                 testified that Williams was “violently upset and acting out, and it
                 was determined that he needed to be placed in custody in order to
                 get some kind of control over him.”
                         The officers canvassed the area for witnesses and
                 transported several witnesses to police headquarters to be
                 interviewed. Following the initial investigation, two suspects were
                 identified, defendant 1 and his cousin, co-defendant Andre Jones.
                          After obtaining an arrest warrant for Jones, the police took
                 him into custody and advised him of his Miranda rights. He
                 waived his rights and agreed to provide a statement to the police.
                 However, McMillan subsequently learned the information Jones
                 provided was not entirely accurate and two days later, when he
                 questioned Jones again, Jones provided a second statement. In his
                 second statement, Jones said he believed his cousin fired a gun into
                 the air to clear the crowd so he and Williams could have a “straight
                 up fight.” However, at trial, Jones acknowledged he did not want
                 to testify against his cousin, and he claimed he was “under a lot of
                 pressure” when he gave his statements to McMillan.
                          During the trial, Cicely Jackson, Williams’s girlfriend,
                 testified she lived on Houghton Avenue with Williams and her two
                 children when the shooting occurred. Jackson explained that
                 several people were at her home at the time: Rasheeda Hightower
                 (the victim), and her brother, Rashaad Williams; Jackson’s two
                 children; a neighbor named Rory; Jackson’s two brothers; and two
                 friends of Williams. Jackson also testified that prior to the
                 shooting, the adults were drinking beer, smoking marijuana, and
                 using cocaine.
                         In addition, Jackson testified that at about 9:40 p.m., Rory
                 told her to go outside because Williams was arguing with Jones,
                 defendant’s cousin. When the argument between Williams and
                 Jones escalated into a physical altercation, Jackson’s brothers
                 “jumped in the fight.” The fight ended when Jones got in his car
                 and drove off stating, “I’ll be back.”


1
    “Defendant” refers to Petitioner Julius Davis.
                                                     2
        According to Jackson, Rory then obtained “a little silver
rusty gun” and “brought it to the house,” but its “barrel was
broken” so Williams tried to fix it. About twenty minutes later,
Jones returned while Williams was on the porch. Williams jumped
off the porch with the gun and aimed it at Jones, but “the barrel fell
out” and the two men began fighting again. When Jones seemed to
be getting the upper hand, Rasheeda Hightower started punching
Jones and Jackson’s two brothers joined the fight as well.
        Jackson testified she saw defendant watching the fight and
when she realized he had a gun in his right hand, she yelled, “run,
that’s his cousin, he got a gun, run.” At that point, according to
Jackson, defendant “just started shooting the gun.” When Jackson
was asked to describe how defendant was holding the gun, she
stated he was “pointing [at] about eleven o’clock.” Jackson said
there were “a lot of rounds going off,” but she did not know how
many shots were fired because she and her friends ran into her
house when defendant started shooting. Jackson testified that after
she went back outside, she saw Rasheeda laying face down on the
sidewalk.
         When Jackson was interviewed at the police station, she did
not initially tell the police that Williams had a gun because it was
broken and she did not want him to get in trouble. She also
testified the alcohol and drugs she consumed that night did not
affect her ability to observe and perceive the events that occurred.
        Rashaad Williams testified he witnessed defendant fire at
least two shots “straight up” into the air, which caused everyone to
run into Jackson's house. He also testified he did not inform the
police he had a broken gun because he was “stressed and
depressed” after his sister’s death and afraid of getting in trouble.
        Co-defendant Andre Jones, defendant’s cousin, was the
State’s next witness. He testified that after the first fight, he “went
looking for” his cousins to let them know he “had just got
jumped.” According to Jones, he told defendant he wanted to have
a “straight up” fight with Williams, and defendant agreed to go
with him to “arrange a straight up fight.” Jones testified that
neither he nor defendant mentioned bringing a gun to the fight.
However, Jones admitted he was charged with unlawful possession
of a gun as a result of the shooting and that he pled guilty to the
charge. Jones also confirmed that during his second fight with
Williams, he “heard some shots,” but he claimed he did not know
“who was shooting.”
       Sergeant Ivan Mendez testified he responded to the scene at
about 11:35 p.m. on April 29, 2002, and recovered a total of nine
nine-millimeter spent shell casings. New Jersey State Police

                                   3
               Sergeant William Wheatley, a ballistics and firearms expert,
               examined the nine shell casings recovered from the scene and
               determined they were all discharged from the same firearm, a nine-
               millimeter Luger pistol. However, the police never recovered a gun
               in connection with the shooting.
                       Dr. Raafat Ahmad, a medical examiner, also testified as an
               expert witness for the State. Dr. Ahmad performed an autopsy on
               the victim and found that the cause of death was a gunshot wound
               to the head.
                      Defendant made a motion for acquittal under [N.J. Ct.]
               Rule 3:18–1 at the close of the State’s case, arguing the State had
               not met its burden of proof as to the elements of each offense, but
               the motion was denied. Defendant did not testify or call any
               witnesses on his own behalf.
                        After the jury rendered its verdict, defendant filed a motion
               for a new trial “based upon newly discovered evidence,” claiming
               two potential witnesses could have provided exculpatory
               testimony. In a certification dated December 27, 2007, defendant’s
               new attorney alleged that one of the potential witnesses[, Ms.
               Jackie Marks,] had personal knowledge of defendant's
               “involvement (or lack thereof)” in the shooting, and the other
               witness, [Robert McIntosh,] an inmate at the Mercer County jail,
               could “state with certainty” that defendant did not commit the
               offenses. However, defense counsel did not produce an affidavit or
               certification from either of the potential witnesses, and the court
               denied defendant’s motion because it failed to “meet the Carter
               test.” 2
                        In a letter to the court dated April 24, 2008, defendant
               requested reconsideration of his motion for a new trial based on an
               “unsolicited” letter from another inmate, Robert Wilson, to
               defendant's attorney dated April 20, 2008. Wilson wrote, “I was
               there that night when that young lady got shot and your client
               wasn’t the one that shot her.” Wilson stated he was writing the
               letter of his own free will, but failed to explain why he had not
               come forward for almost six years since the shooting on April 29,
               2002. Defendant's attorney advised the court that Wilson had been
               charged with aggravated manslaughter and that Wilson’s attorney
               refused to allow him to speak with Wilson.


2
 “In State v. Carter, 85 N.J. 300, 314, 426 A.2d 501 (1981), the Court held that: “the new
evidence must be (1) material to the issue and not merely cumulative or impeaching or
contradictory; (2) discovered since the trial and not discoverable by reasonable diligence
beforehand; and (3) of the sort that would probably change the jury's verdict if a new trial were
granted.”
                                                 4
                       During defendant’s sentencing hearing, the court recalled
               “there were many shots fired ... and, obviously, one of them found
               Ms. Hightower and killed her instantly.” The court denied
               defendant’s motion to be sentenced as a second-degree offender
               under N.J.S.A. 2C:44–1(f)(2) and also denied defendant’s request
               to reconsider his motion for a new trial. After finding aggravating
               factor six (defendant's prior criminal record), N.J.S.A. 2C:44–
               1(a)(6); aggravating factor nine (the need for deterrence), N.J.S.A.
               2C:44–1(a)(9); and mitigating factor eleven (imprisonment would
               entail excessive hardship for defendant’s dependents), N.J.S.A.
               2C:44–1(b)(11), the court sentenced defendant to a twenty-year
               prison term for aggravated manslaughter, subject to NERA.
State v. Davis, 2010 WL 4074947, at *1–4 (App. Div. Aug. 2, 2010).
       Davis appealed, arguing, in relevant part, that the trial court erred in denying his motion

for a new trial based on newly discovered evidence and his request for reconsideration of that

motion. The Appellate Division rejected his arguments as follows:

               In his third point, defendant contends the trial court erred in
               denying his motion for a new trial based on newly discovered
               evidence and his request for reconsideration of that motion.
               Generally, “[t]he trial judge on defendant’s motion may grant the
               defendant a new trial if required in the interest of justice.” R .
               3:20–1. In this case, the trial court determined that defendant failed
               to establish that the letter from Robert Wilson or the alleged
               statements from the two additional witnesses were material and
               “not merely cumulative or impeaching or contradictory,” and that
               they “would probably change the jury’s verdict if a new trial were
               granted.” Carter, supra, 85 N.J. at 314, 426 A.2d 501. We agree
               that defendant's “new evidence,” which was unsupported by a
               certification or affidavit, merely contradicted the testimony of
               several witnesses presented at trial, including Cicely Jackson and
               Rashaad Williams, and we affirm the denial of defendant’s motion
               for a new trial substantially for the reasons stated by the trial court.
Davis, 2010 WL 4074947, at *5. The Appellate Division also rejected Defendants other direct

appeal arguments and affirmed his conviction and sentence. See id. at *6. The New Jersey

Supreme Court denied his petition for certification on January 7, 2011. State v. Davis, 205 N.J.

78 (2011).




                                                  5
        On December 12, 2014, Petitioner filed a petition for PCR. (ECF No. 16, Exhibit 16.) In

relevant part, Petitioner argued that his PCR should not be barred by the five-year limitations

period and that trial counsel was ineffective for failing to obtain exculpatory statements from

witnesses Jackie Marks, Robert McIntosh, and Robert Wilson. The PCR Court denied

Petitioner’s PCR, finding it barred by N.J. Ct. R. 3:22-12, as it was filed outside the five-year

period set forth in the Rule and meritless. (See ECF No. 16, Exhibit 18.) In a comprehensive

written opinion, the PCR court found: ( 1) defendant’s petition was time-barred as he had not

demonstrated excusable neglect for his late filing; and (2) defendant had not made out a prima

facie case of ineffective assistance of counsel. The PCR court noted that defendant’s unsupported

representations as to Marks were contradicted by her pretrial statement to police. Moreover,

defendant did not provide supporting affidavits from McIntosh or Wilson, nor did he establish

their willingness to testify at trial. (See id.)

        Davis appealed, and on June 26, 2017, the Appellate Division affirmed the denial of PCR

in a sua sponte Order. (ECF No. 16, Exhibit 22.) As to the merits of Petitioner’s ineffective

assistance of counsel claims, the Appellate Division found that Petitioner’s inadequate

investigation claim was fatally defective because he did not submit supporting affidavits or

certifications from Marks, MacIntosh, or Wilson, setting forth the additional relevant information

in their possession that counsel should have discovered. The Appellate Division noted that it had

already held on appeal that the information from these individuals was not exculpatory and did

not provide a basis for disturbing Davis’s convictions. See id. The Supreme Court denied

certification on January 12, 2018. State v. Davis, 232 N.J. 62 (2018).

        The instant habeas Petition is dated March 4, 2018. (ECF No. 1.) On December 4, 2018,

the Court issued an Order to Show Cause directing Petitioner to show cause as to why his



                                                   6
Petition should not be dismissed as untimely. (ECF No. 5.) On January 7, 2019, Petitioner

submitted a response to the Order to Show Cause, acknowledging the untimeliness of the

Petition and asserting his actual innocence based on the evidence he provided to the state court in

his motion for a new trial and PCR. 3 (See ECF No. 6.) On January 15, 2019, Court directed the

Respondents to file an answer, or alternatively, to file a motion to dismiss to the extent the

Petition was untimely. (ECF No. 7.) Respondents sought and received several extensions of time

and filed the instant motion to dismiss on July 31, 2019, arguing in relevant part that the Petition

is untimely and Petitioner does not establish his actual innocence. (ECF No. 16.)

          In his Response to Respondents’ motion to dismiss, Petitioner again relies on his

response to the Order to Show Cause. (ECF No. 17.) He has also provided an additional

notarized Declaration, dated April 3, 2019, from Andre Jones, Plaintiff’s cousin and

codefendant, who testified at trial. (See id.)

          III.   ANALYSIS

                 a. The Petition is Untimely

          The AEDPA creates a one-year limitations period for habeas petitions by state prisoners,

which typically begins to run when the underlying judgment “bec[omes] final by the conclusion

of direct review or the expiration of the time for seeking such review.” 28 U.S.C. §

2244(d)(1)(A); see also Ross v. Varano, 712 F.3d 784, 798 (3d Cir. 2013). Where a habeas

petitioner has previously pursued direct appeal to a state high court, the limitations period begins

to run upon the expiration of time to petition for certiorari from the United States Supreme

Court. See Jenkins v. Superintendent of Laurel Highlands, 705 F.3d 80, 84 (3d Cir. 2013).




3
    This evidence is discussed in more detail in the analysis section of this Opinion.
                                                   7
        On direct appeal of Petitioner’s conviction and sentence, the New Jersey Supreme Court

denied his petition for certification on January 7, 2011. As Davis did not seek certiorari from the

United States Supreme Court, his criminal judgment became final, and his AEDPA limitations

period concluded, 90 days later, on April 7, 2011. Accordingly, the AEDPA limitations period

for commencing a habeas proceeding expired in April 2012 and this Petition, filed in March

2018, is untimely. While the AEDPA limitations period may be statutorily tolled by the proper

filing of a state PCR petition, 28 U.S.C. § 2244(d)(2), Davis did not file his PCR petition until

December 2014, more than two and a half years after his time to file a habeas petition had

already expired. As such, the Petition is untimely unless the Petitioner can establish a basis for

equitable tolling. 4

                b. Actual Innocence Exception

        Petitioner acknowledges that his Petition is untimely but is seeking to excuse his

Petition’s untimeliness based on the actual innocence exception to procedural default recognized

in Schlup v. Delo, 513 U.S. 298 (1995), and extended to include time-barred petitions in

McQuiggin v. Perkins, 569 U.S. 383 (2013). To qualify for this exception, a petitioner must

present new, reliable evidence showing it is more likely than not that no reasonable juror would

have voted to convict him. Schlup, 513 U.S. at 324, 329. Where the petitioner makes the required



4
 The United States Supreme Court has held that the habeas time bar is not jurisdictional but is
instead subject to equitable tolling. See Holland v. Florida, 560 U.S. 631, 645-46 (2010). In
Holland, the Supreme Court held that equitable tolling is proper where the petitioner “shows (1)
that he has been pursuing his rights diligently, and that some extraordinary circumstance stood in
his way and prevented timely filing.” Id. at 649. Here, Petitioner does not argue that he is entitled
to equitable tolling based on extraordinary circumstances and reasonable diligence and has not
provided any extraordinary circumstances that would justify equitable tolling. Rather, he seeks to
excuse his Petition’s untimeliness based on the actual innocence exception, which is discussed
below.


                                                 8
showing, the exception provides a gateway to federal review of the petitioner’s otherwise

procedurally barred claim of a constitutional violation. McQuiggin, 569 U.S. at 386, 392. This

“exception[ ] is grounded in the ‘equitable discretion’ of habeas courts to see that federal

constitutional errors do not result in the incarceration of innocent persons,” and it “survived

AEDPA’s passage.” Id. at 392-93. In this context, actual innocence refers to factual innocence,

not legal insufficiency. Sistrunk v. Rozum, 674 F.3d 181, 191 (3d Cir. 2012) (citation omitted).

       To satisfy this standard, first, “a petitioner must present new, reliable evidence” and

second, “show by a preponderance of the evidence ‘that it is more likely than not that no

reasonable juror would have convicted him in the light of the new evidence,’” Houck v.

Stickman, 625 F.3d 88, 93 (3d Cir. 2010) (citing and quoting Schlup, 513 U.S. at 324, 327), or

stated differently, that it is “more likely than not any reasonable juror would have reasonable

doubt,” House v. Bell, 547 U.S. 518, 538 (2006).

       The threshold requirement for applying the actual innocence standard is “new evidence”

supporting the petitioner’s innocence. The Third Circuit has held that when a state prisoner

asserts ineffective assistance of counsel based on counsel’s failure to discover or present to the

fact-finder the very exculpatory evidence that demonstrates his actual innocence, such evidence

constitutes new evidence for purposes of the actual innocence miscarriage of justice gateway to

excusing procedural default of a state prisoner's federal habeas claim. See Reeves v. Fayette SCI,

897 F.3d 154, 164 (3d Cir. 2018). As part of the reliability assessment of the first step, the court

“may consider how the timing of [the petitioner’s] submission and the likely credibility of the

[witnesses] bear on the probable reliability of that evidence,” as well as the circumstances

surrounding the evidence and any supporting corroboration. House, 547 U.S. at 537, 551

(internal quotation marks and citation omitted); see also McQuiggin, 569 U.S. at 399.



                                                  9
       In evaluating the second step—whether it is more likely than not no reasonable juror

would convict the petitioner—the court “must consider all the evidence, old and new,

incriminating and exculpatory, without regard to whether it would necessarily be admitted under

rules of admissibility that would govern at trial.” House, 547 U.S. at 538 (internal quotation

marks and citation omitted). “[M]ere impeachment evidence is generally not sufficient to satisfy

the [actual innocence gateway] standard.” Munchinski v. Wilson, 694 F.3d 308, 338 (3d Cir.

2012). The reliability of the evidence is also considered in step two of the analysis in which the

court must predict the likely impact of the new evidence on the jury. See Goldblum v. Klem, 510

F.3d 204, 226 (3d Cir. 2007). Furthermore, “[u]nexplained delay in presenting new evidence

[also] bears on the determination whether the petitioner has made the requisite showing.”

McQuiggin, 569 U.S. at 399. In weighing the evidence, “[t]he court’s function is not to make an

independent factual determination about what likely occurred, but rather to assess the likely

impact of the evidence on reasonable jurors”; the actual innocence standard “does not require

absolute certainty about the petitioner’s guilt or innocence.” House, 547 U.S. at 538.

       Nevertheless, the gateway actual innocence standard is “demanding” and satisfied only in

the “rare” and “extraordinary” case where “a petition presents evidence of innocence so strong

that a court cannot have confidence in the outcome of the trial unless the court is also satisfied

that the trial was free of nonharmless constitutional error.” McQuiggin, 569 U.S. at 386, 392

(internal quotation marks and citations omitted).

       At issue here is whether Petitioner has presented new reliable evidence of his actual

innocence. In order to pass through the gateway and argue the merits of his underlying claims,

Plaintiff must present “new reliable evidence ... not presented at trial,” Hubbard, 378 F.3d at 340




                                                 10
(internal quotation marks and citation omitted), such as “exculpatory scientific evidence,

trustworthy eyewitness accounts, or critical physical evidence.” Schlup, 513 U.S. at 324.

       Petitioner asserts that his attorney failed to investigate and call at trial three witnesses

who would have provided exculpatory testimony at trial. Pursuant to Reeves, the Court assumes

that (1) evidence in the possession of Petitioner’s attorney but not used at trial or (2) evidence

Petitioner’s attorney failed to discover would qualify as “new evidence” for purposes of the

actual innocence inquiry. The Court nevertheless finds that Petitioner has not provided new

reliable evidence of his actual innocence and thus fails to show that it is more likely than not that

no reasonable juror would have convicted him in light of the new evidence.

       The evidence submitted by Petitioner as to these three witnesses is not reliable or

exculpatory. The certification dated December 27, 2007, by Petitioner’s new attorney alleges

only that Ms. Jackie Marks, had personal knowledge of defendant’s “involvement (or lack

thereof)” in the shooting. The attorney’s certification states that another witness, Robert

McIntosh, an inmate at the Mercer County jail, could “state with certainty” that defendant did

not commit the offenses and could identify the perpetrators of the offenses. Notably, however,

the attorney’s certification indicates that Petitioner provided counsel with this information

regarding Marks and McIntosh, and Petitioner’s attorney did not provide the state court with an

affidavit or certification from either of the potential witnesses. Furthermore, Petitioner’s

unsupported representations as to Jackie Marks were contradicted by her pretrial statement to

police. Petitioner also presents a letter, purportedly written by Mr. Robert Wilson in 2008 and

sent unsolicited to Petitioner’s counsel, stating that Petitioner was not responsible for the

shooting. Petitioner’s counsel did not provide the state court with an affidavit from Wilson. Nor

has Petitioner provided this Court with affidavits from Marks, McIntosh or Wilson, detailing



                                                  11
their willingness to testify at trial and what they would have testified to at trial. The state court

found that Petitioner’s “new evidence” was insufficient to warrant a new trial under state law, as

it was unsupported by certification or affidavit and was not exculpatory as it merely contradicted

the testimony of several witnesses presented at trial, see Davis, 2010 WL 4074947, at *5. In his

PCR, the state court also found that Petitioner did not establish prejudice under Strickland. 5 Here

too, the proffered evidence from the three witnesses is vague and unsupported by affidavit. As

such, it is neither reliable nor so probative of innocence that no reasonable juror would have

convicted Petitioner.

        Petitioner has also provided a notarized Declaration from codefendant Andre Jones, his

cousin who testified at trial. In the Declaration, Jones states that he was present at the scene on

April 29, 2002, and has “personal knowledge that Julius Davis did not commit the offense(s) he

was convicted [of] by a jury” and that Jones “pe[r]sonally seen [sic] the person who shoot [sic]

Rasheeda Hightower on April 29, 2002, on 42 Houghton Ave. in the City of Trenton, New Jersey

and it wasn’t Julius Davis.” (ECF No. 17, Davis Decl. at ¶ 2.)

        The Declaration by Jones, submitted nearly eighteen years after the shooting in question,

is not reliable because it contradicts, without any explanation, Jones’s trial testimony. In his

direct trial testimony, Jones stated that he heard shots fired and did not know where the shots

were coming from or who was shooting. (ECF No. 16-1, 3T:186-24 to 3T 187-7.) Jones also

acknowledged at trial that he had given two prior statements in which he indicated that he




5
 In Strickland v. Washington, 466 U.S. 668 (1984), the United States Supreme Court set forth the
standard for claims of ineffective assistance of counsel in violation of the Sixth Amendment.
Counsel is presumed to have acted effectively unless the petitioner demonstrates both that
“counsel’s representation fell below an objective standard of reasonableness” and that there was
“a reasonable probability that, but for counsel’s unprofessional errors, the result of the
proceeding would have been different.” 466 U.S. at 686-88, 693-94.
                                                  12
believed Davis was going to fire a gun into the air to clear the crowd so Jones and Rasheed could

fight. (Id., 3T 194-19 to 3T 195-1.) He stated that the prior statement was given out of fear. (Id.,

3T:195-2 to 3T 106-13.) Jones later admitted on cross-examination that he had seen Petitioner

with a gun on the night of the shooting. (Id., 3T:198-18 to 20.) In light of the passage of so many

years and Jones’s prior testimony at trial, Jones’s statement that 1) he saw the shooter and 2) it

was not Petitioner is not a trustworthy eyewitness account, especially because Jones provides no

explanation as to why he waited so long to reveal these details and did not provide this testimony

at trial. As such, the Court finds that the Declaration provided by Andre Jones is not reliable

evidence of Petitioner’s actual innocence. Nor would a jury find reliable his testimony that he

saw the shooter and it was not Davis, given Jones’s contradictory testimony at trial.

       For these reasons, the Court finds that Petitioner has not provided new reliable evidence

of his actual innocence and fails to show that it is more likely than not that no reasonable jury

would have convicted him in light of the new evidence. As such, the Court will dismiss the

Petition as untimely under AEDPA.

       IV.     CERTIFICATE OF APPEALABILITY

       Pursuant to 28 U.S.C. § 2253(c), unless a circuit justice or judge issues a certificate of

appealability (“COA”), an appeal may not be taken from a final order in a proceeding under 28

U.S.C. § 2254. A certificate of appealability may issue “only if the applicant has made a

substantial showing of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). “A petitioner

satisfies this standard by demonstrating that jurists of reason could disagree with the district

court's resolution of his constitutional claims or that jurists could conclude the issues presented

are adequate to deserve encouragement to proceed further.” Miller–El v. Cockrell, 537 U.S. 322,

327 (2003).



                                                 13
       “When the district court denies a habeas petition on procedural grounds without reaching

the prisoner’s underlying constitutional claim[s], a COA should issue when the prisoner shows,

at least, that jurists of reason would find it debatable whether the petition states a valid claim of

the denial of a constitutional right and that jurists of reason would find it debatable whether the

district court was correct in its procedural ruling.” Didiano v. Balicki, Civil Action No. 09–2315

(FLW), 2010 WL 1752191, at *6-7 (Apr. 29, 2010) (citing Slack v. McDaniel, 529 U.S. 473, 484

(2000)). Here, reasonable jurists would not find the Court’s procedural ruling debatable.

Accordingly, no certificate of appealability shall issue.

       V.      CONCLUSION

       Because the Court has determined that the Petition is untimely, and Petitioner has not

provided new reliable evidence of his actual innocence or shown that it is more likely than not

that no reasonable jury would have convicted him in light of the new evidence, the Court will

dismiss the petition as untimely. The Court also denies a COA. An appropriate Order follows.




                                                               /s/ Freda L. Wolfson
                                                               Freda L. Wolfson
                                                               U.S. Chief District Judge
DATED: February 27, 2020




                                                  14
